Appeal from a judgment of the Supreme Court (Lewis, J.), entered September 9, 1993 in Clinton County, which denied petitioner’s application for a writ of habeas corpus, in a proceeding pursuant to CPLR article 70, without a hearing.
We reject petitioner’s contention that Supreme Court erred in denying his application for a writ of habeas corpus. As the court noted, habeas corpus relief is not available where the issues raised could have been advanced on direct appeal or by way of a CPL article 440 motion. The issue involved in this petition, attendance of a pro se defendant at sidebar conferences, could be raised by a postjudgment motion and the allegations do not warrant a departure from traditional orderly procedure.
Mercure, J. P., Crew III, White, Casey and Yesawich Jr., *826JJ., concur. Ordered that the judgment is affirmed, without costs.